 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
 6                                        DISTRICT OF NEVADA
 7                                                    ***
 8    LILY, et al.,                                             Case No. 2:19-cv-00352-RFB-GWF
 9                                           Plaintiffs,
              v.                                                             ORDER
10
      JAN ROUVEN FUECHTENER,
11
                                           Defendant.
12

13          This matter is before the Court on Defendant’s Motion to Extend Time to Answer (ECF
14   No. 20), filed on June 24, 2019. To date, no response has been filed and the time to do so has now
15   passed. LR 7-2(d) states in pertinent part, that “[t]he failure of an opposing party to file points and
16   authorities in response to any motion shall constitute a consent to the granting of the motion.”
17   Defendant indicates that he is currently incarcerated and is in the process of hiring an attorney to
18   represent him in the instant matter. Defendant requests a 90-day extension to respond to the
19   complaint. The Court finds good cause exists to grant Defendant’s request. Accordingly,
20          IT IS HEREBY ORDERED that Defendant’s Motion to Extend Time to Answer (ECF
21   No. 20) is granted. Defendant shall file a response to the Complaint by no later than Monday,
22   October 1, 2019.
23          Dated this 11th day of July, 2019.
24

25
                                                               GEORGE FOLEY, JR.
26                                                             UNITED STATES MAGISTRATE JUDGE
27

28
                                                           1
